In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Richmond County (Amann, J.), dated February 17, 1988, which, upon reargument, granted the defendants’ motion for a protective order limiting the place of an expert’s examination of a pathology slide to the premises of the defendant St. Vincent’s Hospital.
Ordered that the order is affirmed, with costs.
The court did not improvidently exercise its discretion to supervise discovery in directing that any examination of the pathology slide be conducted on the defendant hospital’s prem*413ises. Under the circumstances it was necessary for the court to resolve a conflict between competing interests: the plaintiff’s desire to have an expert examine the slide in anonymity and the defendant’s interest in preserving the integrity of the slide. Absent some showing that the slide could be adequately preserved or reproduced for an examination by an expert in private, the court’s resolution of the issue was reasonable. Thompson, J. P., Kunzeman, Eiber, Spatt and Balletta, JJ., concur.